

Exhibit 10.2
AMENDMENT TO SEPARATION AND RELEASE AGREEMENT

This Amendment to Separation and Release Agreement (the “Amendment”) is made and
entered into by and between Basic Energy Services, Inc., a Delaware corporation
(the “Company”), and Thomas Monroe Patterson (the “Individual”), effective as of
October 25, 2019 (the “Amendment Effective Date”).

WITNESSETH:

WHEREAS, the Company and the Individual previously entered into that certain
Separation and Release Agreement dated as of September 13, 2019 (the “Separation
Agreement”);

WHEREAS, the Separation Agreement allows the parties to amend the Separation
Agreement by written instrument executed by both parties; and

WHEREAS, the Company and the Individual desire to amend the Separation Agreement
in accordance with this Amendment to clarify the Individual’s forfeiture of
unvested equity awards and to accelerate the Individual’s forfeiture of vested
stock options;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:


1. The introductory paragraph and immediately following chart to Section 4 of
the Separation Agreement are hereby amended and restated in their entirety to
read as follows:



Form of CompensationAmountPayment DateBase SalaryBefore the Step-Down Date,
$27,730.77 per pay period payable and, following the Step-Down Date, the amount
of the prorated Base Salary provided for above per pay period payable through
the Separation Date.On the pay periods during the Transition Period, and then
final payment on or within six days after the Separation Date.Accrued Unused
Paid Time Off (PTO)$55,459.65 (estimated) payable through Separation Date.On or
within six days after the Separation Date.2019 Performance Bonus$240,000.00
payable for 2019 performance as of September 1, 2019. However, the Company shall
recalculate the bonus on the earlier of (1) December 31, 2019 and (2) the
Separation Date.On or within six days after the Separation Date if the
Separation Date is after December 31, 2019, but within 10 days following the
six-month anniversary of the Separation Date if the Separation Date is before
January 1, 2020.Deferred Compensation$567,886.98 (estimated) payable through
Separation Date.According to the Individual’s distribution election but not
sooner than six months following the Separation Date.Reimbursement of Attorneys’
FeesUp to $20,000.00 for reasonable attorneys’ fees incurred in reviewing this
Agreement.Within 30 days after submission of appropriate substantiating
documentation.


2. Section 4.e. of the Separation Agreement is hereby amended and restated in
its entirety to read as follows:


e. Reimbursement of Attorneys’ Fees. To assist the Individual in his review of
this Agreement, the Company shall, within 30 days after submission of
appropriate substantiating documentation (which shall be submitted within 30
days following the Separation Date), reimburse him for reasonable attorneys’
fees up to $26,000.00 incurred by him in consultations related to this
Agreement.





--------------------------------------------------------------------------------



3. Section 4.f. of the Separation Agreement is hereby amended and restated in
its entirety to read as follows:

f. Equity Awards. The Individual acknowledges receiving the following equity
incentive awards from the Company (the “Equity Awards”), which remain
outstanding immediately prior to the Effective Date, subject to the terms and
conditions of the corresponding award agreements described below (together, the
“Award Agreements”):





Equity AwardShares Subject to AwardVested/Unvested Shares Award Agreement
Timed-Based Stock Options (“TBSOs”)
100,368  100,368/0
Time-Based Stock Option Award Agreement effective as of December 23, 2016 (the
“2016 TBSO Award Agreement”)
Performance-Based Stock Options (“PBSOs”)
100,368  66,845/33,523
Performance-Based Stock Option Award Agreement effective as of February 22, 2017
(the “2017 PBSO Award Agreement”)
Performance-Based Restricted Stock Units


250,920  167,280/83,640




Performance-Based Restricted Stock Unit Award Agreement effective as of February
22, 2017 (the “2017 PBRSU Award Agreement”)


Performance-Based Restricted Stock Units (collectively “PBRSUs”)
44,615  0/44,615
Performance-Based Restricted Stock Unit Award Agreement effective as of February
8, 2018 (the “2018 PBRSU Award Agreement”)
Time-Based Restricted Stock Units (“TBRSUs”)
44,615  14,872/29,743
Time-Based Restricted Stock Unit Award Agreement effective as of February 8,
2018 (the “2018 TBRSU Award Agreement”)
Time Vesting Restricted Stock (“TVRS”)
115,905  0/115,905
Restricted Stock Award Agreement (Time Vesting) effective as of May 15, 2019
(the “2019 TVRS Award Agreement”)
Performance-Based Phantom Shares (“PBPSs”)
231,810  0/231,810
Performance-Based Phantom Share Award Agreement effective as of May 15, 2019
(the “2019 PBPS Award Agreement”)
Time-Based Phantom Shares (“TBPSs”)
115,905  0/115,905
Time-Based Phantom Share Award Agreement effective as of May 15, 2019 (the “2019
TBPS Award Agreement”)



The TBSOs, PBSOs, PBRSUs and TBRSUs are subject to the terms and conditions of
the applicable Award Agreements and the Basic Energy Services, Inc. Management
Incentive Plan adopted by the Company effective as of December 23, 2016 (the
“MIP”). The PBPSs, TBPSs and TVRS are subject to the terms and conditions of the
applicable Award Agreements and the Basic Energy Services, Inc. 2019 Long Term
Incentive Plan adopted by the Company effective as of May 14, 2019 (the “LTIP”).
The Individual acknowledges and agrees that, except as otherwise provided
herein, his right to any part of the Equity Awards, whether vested or unvested,
shall continue to be governed by the applicable Award Agreements and the MIP or
LTIP, as applicable.

The Individual acknowledges and agrees that as a result of his mutually agreed
upon voluntary resignation all Equity Awards to the extent unvested immediately
prior to the Effective Date shall be forfeited as of the Effective Date. The
Individual acknowledges and agrees that all PBRSUs and TBRSUs which vested prior
to the Effective Date have been settled in full. The Individual acknowledges and
agrees that all PBSOs and TBSOs which vested prior to the Amendment Effective
Date shall be forfeited as of the Amendment Effective Date. Notwithstanding any
provision of this Agreement or any Award Agreement to the contrary, the
Individual acknowledges and agrees that no Equity Award will vest on or before
the Effective Date to a greater extent than reflected in the above table.





--------------------------------------------------------------------------------



By signing below, the Individual also acknowledges and agrees that he has no
rights in any equity or equity-related interests in the Company or its
affiliates other than the Equity Awards described above and any stock of the
Company owned by the Individual as of the Separation Date either in his capacity
as an investor of the Company or as a result of such stock being granted by the
Company to him in connection with his employment and vested as of the Separation
Date.

Finally, the parties acknowledge and agree that all of their post-termination
rights and obligations which continue by their terms under the Award Agreements,
including without limitation under Sections 8 (Restrictive Covenant) and 9
(Miscellaneous) of the 2019 PBPS Award Agreement; Sections 6 (Restrictive
Covenant) and 7 (Miscellaneous) of the 2019 TBPS Award Agreement; Sections 8
(Restrictive Covenant) and 9 (Miscellaneous) of the 2018 PBRSU Award Agreement;
and Sections 6 (Restrictive Covenant) and 7 (Miscellaneous) of the 2018 TBRSU
Award Agreement, shall constitute part of the Continuing Obligations for
purposes of this Agreement and therefore shall continue in full force and effect
according to their terms notwithstanding the termination of the Individual’s
employment with the Company, the termination of the Employment Agreement, or the
execution of this Agreement.

4. Except as otherwise specifically set forth herein, all other terms and
conditions of the Separation Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the Individual has executed the Amendment and the Company
has caused this Amendment to be executed in its name and on its behalf by its
duly authorized officer, to be effective as of the Amendment Effective Date.





[Signature Page Follows]

































































--------------------------------------------------------------------------------



INDIVIDUAL:    


BY: /s/Thomas Monroe Patterson
NAME: Thomas Monroe Patterson



COMPANY:  
          
BY: /s/Eric Lannen
NAME: Eric LannenTitle: Vice President, Human ResourcesDate: October 25, 2019








































